Jacob Markowitz, J.
Petitioner moves for a summary injunction pursuant to section 964 of the Penal Law which relates to use of name or address with intent to deceive, and prohibits the adoption or use, with intent to deceive or mislead the public, as, or as part of, a corporate, assumed or trade name for advertising purposes or for the purposes of trade, any name, designation or style or any symbol or simulation thereof, or any part thereof, which may deceive or mislead the public as to the identity of the person or as to the connection of such person with any other person.
The corporate names of the petitioner and of respondent are quite dissimilar. Petitioner complains of respondent’s use of advertising and soliciting material which copies and simulates the material used by it. Apart from the question whether section 964 of the Penal Law is applicable to this situation, petitioner has failed completely to establish incontestably a clear legal right to drastic summary relief. The history and backgrounds of the business of each party indicate the propriety of a development of the facts, particularly as to the claims of deception and intent to deceive.
The motion is denied, without prejudice to the maintenance of a plenary suit.